Interim Decision #1732

MATTER. OF NEWTON

In Deportation Proceedings
A-14059088
Decided by Board May 12, 1967
A dual national at birth of the United States and Canada who applied for and

received a Certificate of Retention of Canadian Citizenship pursuant to section
21 (2) of the Canadian Citizenship Act thereby voluntarily sought or claimed

the benefits of Canadian nationality within the meaning of section 350 of the
Immigration and Nationality Act.
CHARGE*

Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1) ]—Ealudable at
entry under section 212(a) (20) [8 U.S.C. 1182]—Immigrant, no visa.
ON Bznarx OF SERVICE : R. A. Vielbaber
Appellate Trial Attorney
(Oral argument)

This case is before us on certification of the special inquiry officer
who found the respondent deportable on the charge contained in the
order to show cause and granted voluntary departure. The case has
been certified to us for review and final decision.

The record relates to a 29-year-old married male alien, who acquired
dual citizenship at birth, United States and Canadian. United States
citizenship was acquired through birth in the United States and Canadian citizenship through his father who was then a Canadian citizen.
Respondent last entered the United States at Detroit, Michigan on or
about March 12, 1966, and was admitted upon his statement that he was
born in Detroit, Michigan. Respondent has a United States citizen wife
and one United States citizen child who live in the United States.
When respondent last entered the United States it was his intention to
live and -work in the United States.

The special inquiry officer found that respondent lost his United
States citizenship on November 12, 1958 under section 350, Immigration and Nationality Act (8 U.S.C. 1482) by reason of his applica221

Interim Decision #1732
tion for and receipt of a Certificate of Retention of Canadian Citizenship. Section 350 provides as follows :
A person who acquired at birth the nationality of the United States and of
a foreign state and ICAO has voluntarily sought or claimed benefits of the natiOnality of any foreign state (emphasis supplied) shall lose his United States
nationality by hereafter having a continuous residence for three years in the
foreign state of which he is a national by birth at any time after attaining the
age of twenty-two years unless he shall—
(1) prior to the expiration of such three-year period, take an oath of allegiance to the United States before a United States diplomatic or consular .
oficernampsbdytheScraof.

is conceded that respondent did have dual citizenship at birth,
that he had a continuous residence of three years in the foreign state
It

of which he is a national after attaining the age of 22 years, and that
he did not take an oath of allegiance to the United States as provided

in subsection (1) above. The question for our determination is whether
respondent had in fact voluntarily sought or claimed benefits of the
nationality of any foreign state (Canada). The special inquiry officer
found that he had received such benefits by virtue of the aforementioned Certificate of Retention of Canadian Citizenship.
In determining whether the benefit sought or claimed has an enpatriatory effect we are guided by the language of Matter of R—S—,
7 I. 85N. Dec. 718 (1058), as follows :

* S • Nevertheless, it is believed that the. benefit voluntarily sought or
claimed by the dual national should be substantial and indicative of an intention to express some elements of preference to another country in a measure
inconsistent with American citizenship.
Thus, citizenship will not be forfeited lightly in connection with
some trivial matter and the benefit sought by the dual national should
be of a nature inconsistent with a claim to the United States citizenship.
To see what benefits respondent received by reason of his seeking
and receiving this Retention of Canadian Citizenship Certificate, we
set forth below the applicable portions of Canadian law. By virtue of
respondent having been born of a Canadian citizen father he acquired
Canadian citizenship at birth under section 4 of the Canadian Citizenship Act of 1946 which provides4. (1) A person born before the first day of January, 1947, is a naturalborn Canadian citizen if
(a) • • •
(b) be was born outside of Canada elsewhere than on a Canadian ship
and was not on the first day of January 1947 an alien, and either was
a minor on that date or had before that date, been lawfully admitted
to Canada for permanent residence and his father, or in the ease of a
person born out of wedlock, his mother
(I) was born in Canada or on a Canadian ship and was not an
alien at the time of such person's birth.

222

Interim Decision #1732
Section 21 (2) of the Canadian Citizenship Act provides for the
retention of Canadian citizenship by one who acquired such citizenship under section 4(1) (b) above—
(2) A person who is a Canadian citizen under paragraph (b) of subsection
(1) and was a minor on the first day of January, 1947 ceases to be a Canadian citizen upon the date of the expiration of three years after the day on
which ne attains the age twenty-one years or on tne first day of January
1954, whichever is the later date, unless he
(a) has his place of domicile in Canada on such date; or
(b) has, before such date and after attaining the age of twenty-one
years, filed, in accordance with the regulations, a declaration of retentention of Canadian citizenship.

Thus, under the above sections of Canadian law, respondent would
lose his Canadian citizenship if he were not domiciled in Canada on
.his twenty fourth birthday unless he has between his twenty first and
twenty fourth birthdays filed a declaration of retention of Canadian
citizenship. Respondent filed such declaration when he was 21 years
We feel that the benefits accrued to respondent by virtue of his
having sought and obtained this Certificate of Retention of Canadian
Citizenship were substantial and indicative of a preference for a foreign country to a degree inconsistent with United States citizenship.
Not only the actual act in obtaining this certificate indicated a preference for a foreign country to a degree inconsistent with United
States citizenship, but testimony of respondent, set forth below, indicates beyond any doubt that he fully intended to keep his Canadian
.citizenship and give up his United States citizenship.
What are the benefits that were received by respondent? First,
applying for and receiving the certificate assured him that he would
not lose his Canadian citizenship under the provisions of section 21 (2)
quoted above. Secondly, this certificate relieved him of the necessity of
being domiciled in Canada on his twenty fourth birthday. Finally,
obtaining this certificate assured him that he could then lose his Canadian citizenship only by taking some affirmative action.
On October 19, 1965 respondent in an affidavit stated : "When I was
21 years of age I elected to be a Canadian citizen. My attorney in
Windsor arranged this for me. I consider myself now to be a Canadian
•itizen." On May 2, 1966 respondent in a supplementary affidavit stated
"Therefore when I turned 21 I decided because I had lived all of my
life in Canada, and that time my friends, interests, and future seemed

to lie in Canada, my only choice would be to choose Canada as my
country of citizenship." Finally, on November 14, 1966 respondent
stated "About October 1958 I filed my retention of Canadian citizenship application. I had been informed that I would have to make a
223

Interim Decision #1732
choice of citizenship when I became 21, and I had discussed this with
my attorney. At that time it was my choice to be a Canadian citizen.
That is why I filed for my retention of Canadian citizenship."
These statements are quite indicative of the fact that the benefits
sought as well as respondent's reasons for seeking these benefits show
a preference for a foreign country to a degree inconsistent with United
States citizenship.
The record contains much discussion and argument relative to respondent's draft status in the United States. When respondent received
the aforementioned certificate, the United States authorities changed
his draft classification from 1—A to 4—C, which excused him from serving in the Armed Forces of the United States. The special inquiry officer held that this was not a benefit within the contemplation of section
350. It is not necessary to a decision in this case for us to review and
decide this point as the case will be disposed of on the grounds
hereinbefore set forth.
We concur with the findings of the special inquiry officer that respondent is deportable and that the facts alleged as grounds for
deportation are true and are based upon clear, unequivocal, and
convincing evidence.
ORDER: It is ordered that the decision of the special inquiry
officer on March 10, 1967 finding respondent deportable but granting
voluntary departure from the United States be and the same is hereby
affirmed..

224

